Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Toan Tran on 7 September 2022.
The application has been amended as follows:
The claim listing to be entered is in accordance with 37 CFR 1.121 as follows:
1.	(Canceled).

2.	(Currently Amended) A non-transitory machine-readable storage medium encoded with instructions executable by a processor, the storage medium comprising:
instrumentation instructions within program code of a user interface to track execution of the program code in response to user actions with the user interface, wherein the execution results in a generation of first back end calls, and the tracking provides contextual information for the first back end calls;
correlating instructions to, based on the contextual information, associate the user actions with a logic flow;
associating instructions to associate the logic flow with the first back end calls;
training instructions to train a supervised learning model using a labeled data set comprising the first back end calls and the logic flow;
deriving instructions to derive rules from the supervised learning model for classifying other back end calls, wherein the first back end calls are made to a URL, and the other back end calls are unclassified back end calls that are made to the URL; and
outputting instructions to output the rules to a classifier that utilizes the rules to associate the other back end calls with the logic flow.

3.	(Currently Amended) The non-transitory machine-readable storage medium of claim [[1]] 2, wherein the labeled data set comprises HTTP parameters of the first back end calls.

4.	(Original) The non-transitory machine-readable storage medium of claim 3, wherein the HTTP parameters comprise at least one of an HTTP header and a POST payload.

5.	(Currently Amended) The non-transitory machine-readable storage medium of claim [[1]] 2, further comprising prioritizing instructions to prioritize protocol parameters of the first back end calls according to a probability of association with the logic flow.

6.	(Currently Amended) The non-transitory machine-readable storage medium of claim [[1]] 2, wherein the classifier is located on an application server.

7.	(Currently Amended) The non-transitory machine-readable storage medium of claim [[1]] 2, wherein the classifier is located on a data processing server that consumes HTTP parameters of the first back end calls.

8.	(Currently Amended) The non-transitory machine-readable storage medium of claim [[1]] 2, wherein the logic flow is a purchasing flow or a search flow. 
 
9.	(Currently Amended) The non-transitory machine-readable storage medium of claim [[1]] 2, wherein the classifier uses the rules at runtime to associate the other back end calls with the logic flow.

10.	(Currently Amended) The non-transitory machine-readable storage medium of claim [[1]] 2, wherein the supervised learning model comprises at least one of a decision tree model, a support vector machine model, a logistic regression model, or classification rules.

11.	(Canceled).

12. 	(Currently Amended) The method of claim [[11]] 13, wherein the other back end calls are unclassified back end calls that are made to the URL.

13.	(Currently Amended) A method, comprising:
using instrumentation instructions within program code of a user interface of a client to track execution of the program code in response to user actions with the user interface, wherein the execution results in a generation of first back end calls, and the tracking provides contextual data for the first back end calls; 
based on the contextual data, associating the first back end calls to a uniform resource location (URL) to a logic flow;
training a supervised learning model using at least the first back end calls and the logic flow;
prioritizing HTTP parameters of the first back end calls according to a probability of association with the logic flow;
deriving, from the supervised learning model, rules for classifying other back end calls; and
outputting the rules to a classifier application that utilizes the rules to associate the other back end calls with the logic flow.

14.	(Currently Amended) The method of claim [[11]] 13, wherein the supervised learning model comprises at least one of a decision tree model, a support vector machine model, a logistic regression model, or classification rules.

15. 	(Canceled).

16.	(Currently Amended) The non-transitory machine-readable storage medium of claim [[1]] 2, wherein the user interface comprises widgets, and the contextual information represents selection of the widgets by the user actions.

17.	(Currently Amended) The non-transitory machine-readable storage medium of claim [[1]] 2, wherein the contextual information represents a time for the user interface to respond to a given user action of the user actions.

18. 	(Canceled).

19.	(Canceled).

20	(Currently Amended) The non-transitory machine-readable storage medium of claim [[1]] 2, wherein the instrumentation instructions, when executed by the processor, cause the processor to intercept the program code.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George C Neurauter, Jr. whose telephone number is (571)272-3918. The examiner can normally be reached Monday-Friday 9am-5pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George C Neurauter, Jr./Primary Examiner, Art Unit 2459